Exhibit 10.11

 
SECOND AMENDED AND RESTATED STOCK PLEDGE AGREEMENT
 
This Second Amended and Restated Stock Pledge Agreement (this “Pledge
Agreement”), dated as of March 30, 2007, among Biometrics Investors, L.L.C. a
Delaware limited liability company ("Pledgee"), Sequiam Corporation, a
California corporation (the "Company"), and each of the other undersigned
pledgors (the Company and each such other undersigned pledgor, a "Pledgor” and
collectively, the "Pledgors").
 
BACKGROUND
 
WHEREAS, Pledgee is the holder of a note which was made by Pledgor and which has
an outstanding balance as of the date of this Pledge Agreement, including
principal and accrued interest, of $3,965,119.00 (the "Prior Note"). Subject to
the terms and conditions of that certain Agreement dated as of the date hereof
among Pledgee, as lender, and Pledgor, as borrower (the "Agreement"), Pledgee
has agreed to extend a term loan to Pledgor in the amount of $2,500,000 ("Term
Loan A") which loan would be consolidated with the indebtedness evidenced by the
Prior Note and evidenced by a new note in the face amount of $6,500,000 ("Term
Note A").
 
WHEREAS, subject to the terms and conditions of the Agreement, Pledgee is
scheduled to extend a separate term loan to Pledgor in the amount of $5,000,000
("Term Loan B" and collectively with Term Loan A, the “Loans”) evidenced by a
note in such amount ("Term Note B").
 
WHEREAS, in connection with extending credits to Pledgor, Pledgor shall also
issue warrants to Pledgee which, if both Term Loan A and Term Loan B are funded,
would allow to purchase up to 40% of Pledgee’s fully diluted Common Shares,
subject to adjustments as set forth in the warrants.
 
WHEREAS, as security for all Indebtedness (as defined below) of Pledgor owing to
Pledgee or any affiliate of Pledgee, pursuant to the Agreement and certain other
related agreements, Pledgor has granted to Pledgee a security interest in and to
substantially all of the assets of Pledgor.
 
WHEREAS, as security for the Prior Note, the Company had executed that certain
Amended and Restated Stock Pledge Agreement in favor of Lee Harrison Corbin,
Attorney in-Fact for the Trust Under the Will of John Svenningsen (the "Trust”)
dated as of May 18, 2005 (the “Prior Pledge Agreement”)
 
WHEREAS, the Trust has assigned all of its rights under the Prior Pledge
Agreement to the Lender such that the Lender now stands in place of the Trust
thereunder.
 
WHEREAS, in order to induce the Pledgee to provide or continue to provide the
financial accommodations described in the Agreement, Term Note A and Term Note
B, each Pledgor has agreed to pledge and grant a security interest in the
collateral described herein to the Pledgee on the terms and conditions set forth
herein.
 
WHEREAS, the Pledgee and the Pledgor now wish to amend and restate the Prior
Pledge Agreement as provided herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
 
1. Defined Terms. All capitalized terms used herein which are not defined shall
have the meanings given to them in the Agreement.
 
2. Pledge and Grant of Security Interest. To secure the full and punctual
payment and performance of (the following clauses (a) and (b), the
“Indebtedness”) (a) the obligations under the Agreement and (b) all other
indebtedness, obligations and liabilities of each Pledgor to the Pledgee whether
now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (in each
case, irrespective of the genuineness, validity, regularity or enforceability of
such Indebtedness, or of any instrument evidencing any of the Indebtedness or of
any collateral therefore or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of
such in any case commenced by or against any Pledgor under Title 11, United
States Code, including, without limitation, obligations or indebtedness of each
Pledgor for post-petition interest, fees, costs and charges that would have
accrued or been added to the Indebtedness but for the commencement of such
case), each Pledgor hereby pledges, assigns, hypothecates, transfers and grants
a security interest to Pledgee in all of the following (the "Collateral"):
 
(a) the shares of stock set forth on Schedule A annexed hereto and expressly
made a part hereof (together with any additional shares of stock or other equity
interests acquired by any Pledgor, the "Pledged Stock"), the certificates
representing the Pledged Stock and all dividends, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Stock;
 
(b) all additional shares of stock of any issuer (each, an "Issuer") of the
Pledged Stock from time to time acquired by any Pledgor in any manner,
including, without limitation, stock dividends or a distribution in connection
with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off (which shares shall be deemed to be part of the Collateral), and the
certificates representing such additional shares, and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares; and
 
(c) all options and rights, whether as an addition to, in substitution of or in
exchange for any shares of any Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such options and rights.
 
3. Delivery of Collateral. All certificates representing or evidencing the
Pledged Stock shall be delivered to and held by or on behalf of Pledgee pursuant
hereto and shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Pledgee. Each
Pledgor hereby authorizes the Issuer upon demand by the Pledgee to deliver any
certificates, instruments or other distributions issued in connection with the
Collateral directly to the Pledgee, in each case to be held by the Pledgee,
subject to the terms hereof. Upon an Event of Default (as defined below) under
the Agreement that has occurred and is continuing beyond any applicable grace
period, the Pledgee shall have the right, during such time in its discretion and
without notice to the Pledgor, to transfer to or to register in the name of the
Pledgee or any of its nominees any or all of the Pledged Stock. In addition, the
Pledgee shall have the right at such time to exchange certificates or
instruments representing or evidencing Pledged Stock for certificates or
instruments of smaller or larger denominations.
 
4. Representations and Warranties of each Pledgor. Each Pledgor jointly and
severally represents and warrants to the Pledgee (which representations and
warranties shall be deemed to continue to be made until all of the Indebtedness
has been paid in full and the Purchase Agreement and each agreement and
instrument entered into in connection therewith has been irrevocably terminated)
that:
 
(a) the execution, delivery and performance by each Pledgor of this Pledge
Agreement and the pledge of the Collateral hereunder do not and will not result
in any violation of any agreement, indenture, instrument, license, judgment,
decree, order, law, statute, ordinance or other governmental rule or regulation
applicable to any Pledgor;
 
(b) this Pledge Agreement constitutes the legal, valid, and binding obligation
of each Pledgor enforceable against each Pledgor in accordance with its terms;
 
(c) (i) all Pledged Stock owned by each Pledgor is set forth on Schedule A
hereto and (ii) each Pledgor is the direct and beneficial owner of each share of
the Pledged Stock;
 
(d) all of the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and nonassessable;
 
(e) no consent or approval of any person, corporation, governmental body,
regulatory authority or other entity, is or will be necessary for (i) the
execution, delivery and performance of this Pledge Agreement, (ii) the exercise
by the Pledgee of any rights with respect to the Collateral or (iii) the pledge
and assignment of, and the grant of a security interest in, the Collateral
hereunder;
 
(f) there are no pending or, to the best of Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;
 
(g) each Pledgor has the requisite power and authority to enter into this Pledge
Agreement and to pledge and assign the Collateral to the Pledgee in accordance
with the terms of this Pledge Agreement;
 
(h) each Pledgor owns each item of the Collateral and, except for the pledge and
security interest granted to Pledgee hereunder, the Collateral shall be,
immediately following the closing of the transactions contemplated by the
Purchase Agreement, free and clear of any other security interest, pledge,
claim, lien, charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, "Liens");
 
(i) there are no restrictions on transfer of the Pledged Stock contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Issuer or otherwise which have not otherwise been enforceably and legally
waived by the necessary parties;
 
(j) none of the Pledged Stock has been issued or transferred in violation of the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject;
 
(k) the pledge and assignment of the Collateral and the grant of a security
interest under this Pledge Agreement vest in the Pledgee all rights of each
Pledgor in the Collateral as contemplated by this Pledge Agreement;
 
(l) the Pledged Stock constitutes one hundred percent (100%) of the issued and
outstanding shares of capital stock of each Issuer; and
 
(m) the Prior Pledge Agreement is in full force and effect and, as of the date
hereof, the enforcement of the Prior Pledge Agreement against the Pledgor is
subject to no defenses of any kind.
 
5. Covenants. Each Pledgor jointly and severally covenants that, until the
Indebtedness shall be satisfied in full and the Purchase Agreement and each
agreement and instrument entered into in connection therewith is irrevocably
terminated (but subject to Section 18(i)):
 
(a) No Pledgor will sell, assign, transfer, convey, or otherwise dispose of its
rights in or to the Collateral or any interest therein; nor will any Pledgor
create, incur or permit to exist any Lien whatsoever with respect to any of the
Collateral or the proceeds thereof other than that created hereby.
 
(b) Each Pledgor will, at its expense, defend Pledgee’s right, title and
security interest in and to the Collateral against the claims of any other
party.
 
(c) Each Pledgor shall at any time, and from time to time, upon the written
request of Pledgee, execute and deliver such further documents and do such
further acts and things as Pledgee may reasonably request in order to effect the
purposes of this Pledge Agreement including, but without limitation, delivering
to Pledgee upon the occurrence of an Event of Default irrevocable proxies in
respect of the Collateral in form satisfactory to Pledgee. Until receipt
thereof, upon an Event of Default that has occurred and is continuing beyond any
applicable grace period, this Pledge Agreement shall constitute Pledgor’s proxy
to Pledgee or its nominee to vote all shares of Collateral then registered in
each Pledgor’s name.
 
(d) No Pledgor will consent to or approve the issuance of (i) any additional
shares of any class of capital stock or other equity interests of the Issuer; or
(ii) any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares, unless, in either
case, such shares are pledged as Collateral pursuant to this Pledge Agreement.
 
6. Voting Rights and Dividends. In addition to the Pledgee’s rights and remedies
set forth in Section 8 hereof, in case an Event of Default shall have occurred
and be continuing, beyond any applicable cure period, the Pledgee shall (i) be
entitled to vote the Collateral, (ii) be entitled to give consents, waivers and
ratifications in respect of the Collateral (each Pledgor hereby irrevocably
constituting and appointing the Pledgee, with full power of substitution, the
proxy and attorney-in-fact of each Pledgor for such purposes) and (iii) be
entitled to collect and receive for its own use cash dividends paid on the
Collateral. No Pledgor shall be permitted to exercise or refrain from exercising
any voting rights or other powers if, in the reasonable judgment of the Pledgee,
such action would have a material adverse effect on the value of the Collateral
or any part thereof; and, provided, further, that each Pledgor shall give at
least five (5) days’ written notice of the manner in which such Pledgor intends
to exercise, or the reasons for refraining from exercising, any voting rights or
other powers other than with respect to any election of directors and voting
with respect to any incidental matters. Following the occurrence of an Event of
Default, all dividends and all other distributions in respect of any of the
Collateral, shall be delivered to the Pledgee to hold as Collateral and shall,
if received by any Pledgor, be received in trust for the benefit of the Pledgee,
be segregated from the other property or funds of any other Pledgor, and be
forthwith delivered to the Pledgee as Collateral in the same form as so received
(with any necessary endorsement).
 
7. Event of Default. An Event of Default shall be deemed to have occurred and
may be declared by the Pledgee upon the happening of any of the following
events:
 
(a) An "Event of Default" under the Agreement or any agreement or note related
to the Agreement shall have occurred and be continuing beyond any applicable
cure period;
 
(b) Any Pledgor shall default in the performance of any of its obligations under
any agreement between any Pledgor and Pledgee, including, without limitation,
this Pledge Agreement, and such default shall not be cured for a period of
thirty (30) business days after the occurrence thereof;
 
(c) Any representation or warranty of any Pledgor made herein, in the Agreement
or in any agreement, statement or certificate given in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false or misleading
in any material respect and shall not be cured for a period of thirty (30)
business days after the occurrence thereof;
 
(d) Any portion of the Collateral is subjected to levy of execution, attachment,
distraint or other judicial process; or any portion of the Collateral is the
subject of a claim (other than by the Pledgee) of a Lien or other right or
interest in or to the Collateral and such levy or claim shall not be cured,
disputed or stayed within a period of thirty (30) business days after the
occurrence thereof; or
 
(e) Any Pledgor shall (i) apply for, consent to, or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or other fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vi) acquiesce to, or fail to have dismissed, within ninety (60) days,
any petition filed against it in any involuntary case under such bankruptcy
laws, or (vii) take any action for the purpose of effecting any of the
foregoing.
 
8. Remedies. In case an Event of Default shall have occurred and be declared by
the Pledgee, the Pledgee may:
 
(a) transfer any or all of the Collateral into its name, or into the name of its
nominee or nominees;
 
(b) exercise all corporate rights with respect to the Collateral including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof, or upon the exercise by the Issuer  of any right, privilege
or option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it; and
 
(c) subject to any requirement of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by the
Pledgee, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as the Pledgee in its sole discretion may determine, or as may be required by
applicable law.
 
Each Pledgor hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder. At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase the whole or
any part of the Collateral so sold free from any such right or equity of
redemption. All moneys received by the Pledgee hereunder whether upon sale of
the Collateral or any part thereof or otherwise shall be held by the Pledgee and
applied by it as provided in Section 10 hereof. No failure or delay on the part
of the Pledgee in exercising any rights hereunder shall operate as a waiver of
any such rights nor shall any single or partial exercise of any such rights
preclude any other or future exercise thereof or the exercise of any other
rights hereunder. The Pledgee shall have no duty as to the collection or
protection of the Collateral or any income thereon nor any duty as to
preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 10 hereof. The Pledgee may exercise
its rights with respect to property held hereunder without resort to other
security for or sources of reimbursement for the Indebtedness. In addition to
the foregoing, Pledgee shall have all of the rights, remedies and privileges of
a secured party under the Uniform Commercial Code of Illinois regardless of the
jurisdiction in which enforcement hereof is sought.
 
9. Private Sale. Each Pledgor recognizes that the Pledgee may be unable to
effect (or to do so only after delay which would adversely affect the value that
might be realized from the Collateral) a public sale of all or part of the
Collateral by reason of certain prohibitions contained in the Securities Act,
and may be compelled to resort to one or more private sales to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor agrees that any such private sale
may be at prices and on terms less favorable to the seller than if sold at
public sales and that such private sales shall be deemed to have been made in a
commercially reasonable manner. Each Pledgor agrees that the Pledgee has no
obligation to delay sale of any Collateral for the period of time necessary to
permit the Issuer to register the Collateral for public sale under the
Securities Act.


10. Proceeds of Sale. The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by the
Pledgee as follows:


(a) First, to the payment of all costs, reasonable expenses and charges of the
Pledgee and to the reimbursement of the Pledgee for the prior payment of such
costs, reasonable expenses and charges incurred in connection with the care and
safekeeping of the Collateral (including, without limitation, the reasonable
expenses of any sale or any other disposition of any of the Collateral), the
expenses of any taking, attorneys’ fees and reasonable expenses, court costs,
any other fees or expenses incurred or expenditures or advances made by Pledgee
in the protection, enforcement or exercise of its rights, powers or remedies
hereunder;
 
(b) Second, to the payment of the Indebtedness, in whole or in part, in such
order as the Pledgee may elect, whether or not such Indebtedness is then due;
 
(c) Third, to such persons, firms, corporations or other entities as required by
applicable law including, without limitation, Section 9-504(1)(c) of the UCC;
and
 
(d) Fourth, to the extent of any surplus to the Pledgors or as a court of
competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
each Pledgor shall be jointly and severally liable for the deficiency plus the
costs and fees of any attorneys employed by Pledgee to collect such deficiency.
 
11. Waiver of Marshaling. Each Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.
 
12. No Waiver. Any and all of the Pledgee’s rights with respect to the Liens
granted under this Pledge Agreement shall continue unimpaired, and Pledgor shall
be and remain obligated in accordance with the terms hereof, notwithstanding (a)
the bankruptcy, insolvency or reorganization of any Pledgor, (b) the release or
substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by the Pledgee in reference to any of the Indebtedness.
Each Pledgor hereby waives all notice of any such delay, extension, release,
substitution, renewal, compromise or other indulgence, and hereby consents to be
bound hereby as fully and effectively as if such Pledgor had expressly agreed
thereto in advance. No delay or extension of time by the Pledgee in exercising
any power of sale, option or other right or remedy hereunder, and no failure by
the Pledgee to give notice or make demand, shall constitute a waiver thereof, or
limit, impair or prejudice the Pledgee’s right to take any action against any
Pledgor or to exercise any other power of sale, option or any other right or
remedy.
 
13. Expenses. The Collateral shall secure, and each Pledgor shall pay to Pledgee
on demand, from time to time, all reasonable costs and expenses, (including but
not limited to, reasonable attorneys’ fees and costs, taxes, and all transfer,
recording, filing and other charges) of, or incidental to, the custody, care,
transfer, administration of the Collateral or any other collateral, or in any
way relating to the enforcement, protection or preservation of the rights or
remedies of the Pledgee under this Pledge Agreement or with respect to any of
the Indebtedness.
 
14. Pledgee Appointed Attorney-In-Fact and Performance by the Pledgee. Upon the
occurrence of an Event of Default, each Pledgor hereby irrevocably constitutes
and appoints the Pledgee as such Pledgor’s true and lawful attorney-in-fact,
with full power of substitution, to execute, acknowledge and deliver any
instruments and to do in such Pledgor’s name, place and stead, all such acts,
things and deeds for and on behalf of and in the name of such Pledgor, which
such Pledgor could or might do or which the Pledgee may deem necessary,
desirable or convenient to accomplish the purposes of this Pledge Agreement,
including, without limitation, to execute such instruments of assignment or
transfer or orders and to register, convey or otherwise transfer title to the
Collateral into the Pledgee’s name. Each Pledgor hereby ratifies and confirms
all that said attorney-in-fact may so do and hereby declares this power of
attorney to be coupled with an interest and irrevocable. If any Pledgor fails to
perform any agreement herein contained, the Pledgee may itself perform or cause
performance thereof, and any costs and expenses of the Pledgee incurred in
connection therewith shall be paid by the Pledgors as provided in Section 10
hereof.
 
15. Waivers.
 
(a) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS PLEDGE AGREEMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED OR
DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
16. Recapture. Notwithstanding anything to the contrary in this Pledge
Agreement, if the Pledgee receives any payment or payments on account of the
Indebtedness, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, or any other party under the
United States Bankruptcy Code, as amended, or any other federal or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally, common law or
equitable doctrine, then to the extent of any sum not finally retained by the
Pledgee, each Pledgor’s obligations to the Pledgee shall be reinstated and this
Pledge Agreement shall remain in full force and effect (or be reinstated) until
payment shall have been made to Pledgee, which payment shall be due on demand.
 
17. Captions. All captions in this Pledge Agreement are included herein for
convenience of reference only and shall not constitute part of this Pledge
Agreement for any other purpose.
 
18. Miscellaneous.
 
(a) This Pledge Agreement constitutes the entire and final agreement among the
parties with respect to the subject matter hereof and may not be changed,
terminated or otherwise varied except by a writing duly executed by the parties
hereto.
 
(b) No waiver of any term or condition of this Pledge Agreement, whether by
delay, omission or otherwise, shall be effective unless in writing and signed by
the party sought to be charged, and then such waiver shall be effective only in
the specific instance and for the purpose for which given.
 
(c) In the event that any provision of this Pledge Agreement or the application
thereof to any Pledgor or any circumstance in any jurisdiction governing this
Pledge Agreement shall, to any extent, be invalid or unenforceable under any
applicable statute, regulation, or rule of law, such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform to such statute, regulation or rule of law, and the
remainder of this Pledge Agreement and the application of any such invalid or
unenforceable provision to parties, jurisdictions, or circumstances other than
to whom or to which it is held invalid or unenforceable shall not be affected
thereby, nor shall same affect the validity or enforceability of any other
provision of this Pledge Agreement.
 
(d) This Pledge Agreement shall be binding upon each Pledgor, and each Pledgor’s
successors and assigns, and shall inure to the benefit of the Pledgee and its
successors and assigns.
 
(e) Any notice or other communication required or permitted pursuant to this
Pledge Agreement shall be given in accordance with the Purchase Agreement.
 
(f) This Pledge Agreement shall be governed by and construed and enforced in all
respects in accordance with the laws of the State of Illinois applied to
contracts to be performed wholly within the State of Illinois.
 
(g) EACH PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF EACH COURT
OF COMPETENT JURISDICTION LOCATED IN THE STATE OF ILLINOIS FOR ALL PURPOSES IN
CONNECTION WITH THIS PLEDGE AGREEMENT. ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO
OR CONNECTED WITH THIS PLEDGE AGREEMENT SHALL BE BROUGHT ONLY IN A STATE COURT
LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS. EACH PLEDGOR FURTHER CONSENTS
THAT ANY SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT
LIMITATION, ANY NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE
AFOREMENTIONED COURTS OR A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY
PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR OUTSIDE OF THE STATE OF ILLINOIS
OR THE NORTHERN DISTRICT OF ILLINOIS BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR
APPEARANCE IS PERMITTED, OR IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE
RULES OF SAID COURTS. EACH PLEDGOR WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON
LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.
 
(h) This Pledge Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed an original signature hereto.
 
(i) This Pledge Agreement and the security interests granted by the Pledgors
hereunder shall terminate upon the provision by Pledgee of written confirmation
to the Company that (x) all indebtedness obligations owed by any Pledgor to
Pledgee have been repaid (including, without limitation, all principal, interest
and fees related to the Term Note A, Term Note B, any indebtedness referred to
in the Agreement, any other Obligations (as defined in the Master Security
Agreement) and any other indebtedness outstanding at such time and owed to the
Pledgee) and (y) all commitments by the Pledgee to fund any indebtedness have
been terminated in their entirety.
 
[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement as of
the day and year first written above.


SEQUIAM CORPORATION


By:      
Name: Nicholas VandenBrekel  
Title: CEO     


 


 
CONSTELLATION BIOMETRICS CORPORATION
 
By:       
 
Name: Nicholas VandenBrekel  
 
Title: CEO     
 






BIOMETRICS INVESTORS, L.L.C.


By:      
Name: Roger Brown    
Title: Manager    

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Pledged Stock


Pledgor
Issuer
Class of Stock
 
Stock Certificate Number
Par Value
Number of Shares
Sequiam Corporation
 
Sequiam Software, Inc.
 
Common
 
1
 
$0.001
 
2,000
 
Sequiam Corporation
 
Sequiam Biometrics, Inc.
 
Common
 
1
 
NO PAR
 
1,000
 
Sequiam Corporation
 
Sequiam Sports, Inc.
 
Common
 
10,000
 
$0.0001
 
12,153,261
 
Sequiam Corporation
 
Sequiam Education, Inc.
 
Common
 
1
 
NO PAR
 
1,000
 
Sequiam Corporation
 
Fingerprint Detection Technologies, Inc.
 
Common
 
2
 
$0.01
 
1,000
 
Sequiam Corporation
 
Constellation Biometrics
Corporation
Common
 
6
 
NO PAR
 
1,000
 
Constellation Biometrics
Corporation
Biometric Security (Pty) Ltd.
 
Common
 
3
 
1 Rand
 
100
 
Sequiam Corporation
 
Sequiam East, Inc. (f/k/a Magstone Innovation, Inc.)
Common
 
As set forth in Chapter 3, Article 8 of the Bylaws
 
No PAR
 
80%
 






